Citation Nr: 0917118	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from October 1997 
to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho.  In that decision, the RO denied service connection 
for a rectal tear (claimed as an undiagnosed condition) due 
to a qualifying chronic disability.  

The Veteran testified before the undersigned at a Board 
hearing in June 2008.  A transcript of the hearing is 
associated with the file.  


FINDINGS OF FACT

1. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for 
gastroenteritis at the June 2008 Board hearing, before a 
decision by the Board was issued on this particular issue.

2. The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3. Resolving all doubt in the Veteran's favor, IBS is 
associated with active service.  


CONCLUSIONS OF LAW

1.  The appeal with regard to the claim of entitlement to 
service connection for gastroenteritis has been withdrawn.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).  

2.  IBS was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied for the 
Veteran's service connection claim for IBS, it is the Board's 
conclusion that the law does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  The Board 
is taking action favorable to the Veteran by granting service 
connection for IBS.  A decision at this point poses no risk 
of prejudice to the Veteran.  See, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

II. Legal Criteria 

        A. Gastroenteritis Service Connection Claim

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  Dismissal 
is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

	
        

B. IBS Service Connection Claim

		1. Service Connection in General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, there must be a preponderance of 
evidence against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

		2. Service Connection for IBS 

Service connection may be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1)(i) (2008).  Service connection for 
Persian Gulf War veteran claims is distinguishable from a 
regular service connection claim because of its presumptive 
period.  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2008).  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117, unlike those for "direct service connection," 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome (IBS), as well as any other illness 
that the Secretary determines meets the criteria for a 
medically unexplained chronic multi symptom illness.  
38 C.F.R. § 3.317(a)(2) (2008).  A "medically unexplained 
chronic multi symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) 
(2008).  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  Id.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2008).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4).  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

For irritable bowel or colon syndrome, a 10 percent 
disability rating requires moderate symptoms with frequent 
episodes of bowel disturbance with abdominal stress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).  

III. Analysis

        A. Gastroenteritis Service Connection Claim

The Veteran clearly expressed his desire to terminate his 
appeal for gastroenteritis at the June 2008 Board hearing.  
The Board had not yet promulgated a decision on his appeal at 
the time of his request for withdrawal.  As a result, the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204(b) (2008).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the Veteran's appeal is dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).  

	


B. IBS Service Connection Claim

The Veteran's Form DD 214 reflects service in the Southwest 
Asia; the Veteran served in Operation Desert Spring/Iraqi 
Freedom from September 2002 until August 2003.  Therefore, he 
is a "Persian Gulf veteran" (i.e., had active military 
service in the Southwest Asian theater of operations during 
the Gulf War) as defined by 38 C.F.R. § 3.317.  As a result, 
service connection for the Veteran may be established under 
38 C.F.R. § 3.317.  

The Veteran's service treatment records show that in December 
2002 the Veteran complained of a four-day history of nausea 
and loose stools.  A stool guaiac test positively detected 
the presence of fecal occult blood.  The diagnosis was acute 
gastroenteritis.  In September 2003, the Veteran complained 
of diarrhea and nausea for two days, occurring after meals.  
No blood was reported.  The assessment was gastroenteritis.  
A follow up note from the same month states the Veteran had 
similar problems while in Kuwait 8 months ago after "getting 
a hold of bad food."  

A May 2005 VA emergency care record shows the Veteran 
complained of blood in his stool and mild left side abdominal 
cramps.  He had no nausea or vomiting.  A mild rectal 
abrasion was present.  A follow-up record shows the Veteran 
reported he drank too much and ate raw oysters prior to the 
emergency room visit.  The symptoms had since cleared and the 
assessment was left as resolved infectious diarrhea.  

A June 2006 VA primary care follow up note states that the 
Veteran was concerned about "ongoing diarrhea" and episodes 
that occurred as frequently as twice weekly.  It was recorded 
that he had large volume, watery stools and that he was 
lactose intolerant.  Abdominal cramping also occurred with 
Japanese food or sushi.  The assessment was chronic, 
intermittent diarrhea.  He was tested for ova and parasites 
and this was apparently found negative.  The Veteran was 
advised to avoid diary.  The symptoms were not consistent 
with gallbladder disease.  

At an April 2007 VA examination, the VA examiner reviewed the 
claims file, interviewed the Veteran and performed a physical 
examination.  The Veteran complained of constipation, 
bloating, and intermittent diarrhea.  The Veteran stated he 
thought the symptoms were associated with gastroenteritis 
(which he had in the military), but the examiner noted that 
his current symptoms were not associated with gastroenteritis 
because they were not associated with nausea, cough and 
fever.  Also, the examiner stated there was a discrepancy in 
the Veteran's asserting he had experienced these symptoms 
since service and many times in records the Veteran denied 
digestive problems.  The examiner listed the multiple times 
in the records the Veteran had denied digestive problems 
since service and stated "Based on the records available to 
me, I find it difficult to link his current symptoms as 
having had their onset while he was in the military."  The 
examiner diagnosed the Veteran with mild IBS.  

The examiner further explained that the Veteran's lactose 
intolerance could cause his symptoms if the Veteran had 
"dietary indiscretion."  Otherwise, the symptoms were due 
to IBS.  The examiner asserted that there were no clinical 
objective indicators for the symptoms described by the 
Veteran.  

An October 2007 private medical progress note documents the 
Veteran's report to a private doctor that he had been 
diagnosed with IBS.  Ongoing symptoms included intermittent 
bloating, abdominal pain, spasm and constipation and stress 
tended to trigger his symptoms.  

In June 2008, the Veteran submitted a work leave summary 
showing that he had taken sick leave multiple times from 
January 2008 to June 2008.  

The Board finds that the criteria for service connection 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 have been met.  
The Veteran is a Persian Gulf Veteran and his symptoms appear 
to have manifested themselves to a compensable degree.  He 
has described frequent episodes of bowel disturbance with 
abdominal stress.  The Veteran's report of symptoms 
documented in the medical evidence, diagnosis of IBS, and 
June 2008 sick leave statement show chronicity.  Lay persons 
(including the Veteran) are competent to report objective 
signs of illness.  See Gutierrez, 19 Vet. App. at 8-9.  The 
Veteran did submit the June 2008 sick leave statement 
recording his absences from work.  The Board finds there is 
an approximate balance of positive and negative evidence.  As 
a result, the benefit of the doubt is given to the Veteran 
and he prevails on his claim for service connection.  


ORDER

The claim of entitlement to service connection for 
gastroenteritis is dismissed.  

Service connection for IBS is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


